Citation Nr: 0902525	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-18 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury including a scar (claimed as cuts on the 
right hand).  

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a foot and ankle 
disorder.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to August 
1979.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

In March 2008, the veteran, sitting at the RO, testified 
during a hearing via video conference conducted with the 
undersigned sitting at the Board's main office in Washington, 
D.C.  A copy of the hearing transcript is in the claims file.

This case was remanded by the Board for additional 
development in April 2008.  Certain VA treatment records were 
to be obtained and an examination provided.  Substantial 
compliance having been completed with the remand instructions 
the case has been returned to the Board.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Residuals of a right hand injury including a scar are not 
shown causally related to the veteran's service.  

3.  A low back disorder is not shown causally related to the 
veteran's service and arthritis is not shown manifest to a 
compensable degree within one year after the veteran's 
separation from service.  

4.  A foot and ankle disorder is not shown causally related 
to the veteran's service and arthritis is not shown manifest 
to a compensable degree within one year after the veteran's 
separation from service.


CONCLUSIONS OF LAW

1.  Residuals of a right hand injury including a scar were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  A low back disorder was not incurred in or aggravated by 
active service, nor may service incurrence for arthritis be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

3.  A foot and ankle disorder was not incurred in or 
aggravated by active service, nor may service incurrence for 
arthritis be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2005 that fully addressed 
all three notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
July 2005 notification letter did not address either the 
rating criteria or effective date provisions that are 
pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed conditions.  Furthermore, the veteran was given 
proper notice as to degrees of disability and effective dates 
in a May 2005 letter attached with the statement of the case.  
The veteran was also sent a letter in April 2008 (after the 
initial unfavorable decision) that contained proper notice as 
required by both 38 C.F.R. § 3.159(b)(1) and Dingess/Hartman.  
The claims were readjudicated after this letter was sent to 
the veteran when the VA Appeals Management Center issued a 
supplemental statement of the case in August 2008.      

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, hearing transcripts, VA treatment records, service 
personnel records, and service treatment records.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.  A VA examination was provided in connection 
with the claims related to the right hand, foot and ankle.  

The veteran was not provided an examination, nor was an 
opinion obtained regarding any link between a current low 
back disorder and service.  The Board concludes an 
examination is not needed in this case because the only 
evidence indicating the veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of lay statements, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some causal connection between his 
disability and his military service").  

There is no reasonable possibility that a medical opinion 
would aid in substantiating the veteran's claim since it 
could not provide evidence of a past event.  The veteran's 
service treatment records do not show any complaints 
regarding the low back during service and the post-service 
medical evidence does not contain medical findings of low 
back pain until 2005, some 25 years after the veteran's 
separation from service.  Accordingly, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the low back claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i), Duenas, 18 Vet. App. at 517.  Simply put, 
the Board sees no question it could pose to an examiner as no 
in-service event is shown.  As such, remand for a medical 
opinion is not necessary.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The veteran asserts that as a result of his active service in 
the United States Army he has a low back, ankle, and foot 
disorder as well as residuals of a right hand injury.  The 
veteran specifically contends that during service he fell in 
a truck injuring his back, a latrine mirror fell and cut his 
index finger, he cut another finger with a wine bottle, and 
that he was made to wear wet boots in the snow.  The veteran 
testified that he has had pain in his low back, right hand, 
feet, and ankles since these incidents.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In his September 2005 notice of disagreement, the veteran 
specifically stated that his "right pinkie knuckle and right 
index finger" were injured in service and required stitches.  
Service treatment records indicate that on June 13, 1979, the 
veteran was seen for right wrist abrasions and laceration of 
his right ring finger when a wine bottle broke and sutures 
were required.  On June 14th, he was noted to have a 2 
centimeter superficial laceration of the right ring finger.  
When examined for discharge, in July 1979, neither a scar nor 
residuals of a right hand injury were noted.  

Complaint or treatment referable to back pathology is not 
shown during service.  When examined for discharge the 
clinical evaluation of the spine was reported as normal.  In 
a report of medical history completed by the veteran in 
connection with that examination he reported not having had 
recurrent back pain.  

The veteran's service treatment records include complaints of 
pain on the ball of his right foot in February 1979 that was 
diagnosed as metatarsalgia with functional stress of the 
right foot.  He was seen in August 1979 for similar 
complaints after jumping off a truck and diagnosed with a 
contusion of the right foot.  There are no references to 
treatment for a left foot disorder in service.  When examined 
for discharge, the lower extremities and feet were reportedly 
normal.  In his report of medical history the veteran 
reported having had foot trouble.  A physician's summary on 
that report indicates that the foot trouble complaint was not 
an active problem and that all inactive problems were without 
sequellae.  

VA outpatient records, beginning in 2005, include the 
veteran's complaints of bilateral foot pain, ankle pain, 
right hand pain and lower back pain.  Records dated in July 
and August 2005 include the veteran's complaints of right 
hand and finger pain and indicate that he gave a history of a 
right hand ligamentous injury following trauma when his hand 
went through a window in 1980 (which would have been after 
his discharge from service).  Ankle X-rays from April 2006 
reportedly show no acute abnormality.  There appeared to be a 
benign nonossifying fibroma in the distal left tibia.  
Lumbosacral X-rays reportedly show minimal osteodegenerative 
changes in the posterior facet joints at L5 and minimal 
atherosclerosis.  In June 2006 a VA physician noted these X-
rays and assessed that most likely the back pain and ankle 
pain were from degenerative joint disease and wear and tear 
from occupation.   
 
The veteran was afforded a VA examination in July 2008.  The 
Board finds this examination and corresponding report 
adequate for purposes of this appeal.  The examiner indicated 
that the veteran's claims file was reviewed and has provided 
an opinion with rationale.  Specifically, the examiner 
diagnosed bilateral foot strain, bilateral ankle sprain and 
right hand strain with residual of a right hand laceration 
with an asymptomatic scar.  The examiner opined that the 
right hand and right (hand) scar condition, the current 
bilateral foot condition, and the current bilateral ankle 
condition were not caused by or a result of the veteran's 
military service.  The examiner noted his opinion was based 
upon history and examination, and the fact that upon 
discharge physical examination in July 1979 the veteran had 
no functional complaints or impairments of his feet or ankles 
bilaterally and no complaints or impairments of his right 
hand or scar of the right hand.  

While certainly not dispositive in this case, the lack of 
treatment for any right hand, low back, ankle or feet 
pathology for some 25 years after service is strong evidence 
against the claims.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

The veteran has stated that the currently claimed 
disabilities began during service.  The veteran is competent 
to testify about observable symptoms, such as pain.  See 
38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Essentially, the 
veteran is competent to state that he has had pain but is not 
competent to diagnose what is causing the pain or how the 
underlying cause began.  As explained above, a medical 
opinion was sought to determine if the veteran's current 
complaints related to the right hand, ankles, and feet are 
related to service.  After a review of the available evidence 
and examination, the examiner opined that these complaints 
were not related to service.  Regarding etiology of a 
disability, the Board generally affords more probative weight 
to the opinion of a medical professional than to the opinion 
of a lay person.  The Board sees no reason to deviate from 
this position in this case.  There is no medical evidence in 
significant conflict with the VA examiner's opinions.   

The veteran now reports having back pain during service.  No 
such complaints are shown during service and examination of 
the spine at separation was reportedly normal.  Moreover, the 
veteran denied having had recurrent back pain at the time of 
his separation from service.  The Board is affording more 
probative weight to the statements made contemporaneous to 
service as they were made during the time period in question 
and for the purpose of medical examination and treatment.  As 
the preponderance of the evidence is against a finding of any 
in-service occurrence or aggravation of a low back disease or 
injury, the veteran's claim for entitlement to service 
connection for a low back disorder must be denied.  See 
Hickson, 12 Vet. App. at 253.  

In sum, the preponderance of the competent evidence is 
against a finding of low back disorder, foot and ankle 
disorder, and residuals of a right hand injury continuing 
since service or shown as being chronic during service, 
arthritis of the low back, feet, or ankles manifest to a 
compensable degree within one year after the veteran's 
separation from service, and a nexus between the post-service 
diagnoses of degenerative joint disease, low back pain, 
bilateral foot strain, bilateral ankle sprain, right hand 
strain with residual of a right hand laceration and an 
asymptomatic scar, and service.  Thus, service connection is 
denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of a right 
hand injury including a scar is denied.  

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a foot and ankle 
disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


